BEAUFORT COUNTY SHERIFF'S OFFICE DISCIPLINARY ACTION

 

Employee Name: Bates, Johnathon Rank: LCpl. Employee# 8062 Warming Date: §/5/2017 —
Violation: Conduct Unbecoming (judgment) Location: BCDC 106 Ribaut Rd.

 

 

Violation of BCSO Policy #{s):

 

Type Violation: { ) Insubordination ( X) Conduct ( ) Substandard Work ( ) Policy/Procedure Violation ( ) Attitude

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

( ) Other:
Previous Violation : Date of Violation: Oral Written Issued By:
Supervisor Comments: | recommend that LCpl, Bates receive this written Reprimand, and further undergo remedial training

 

in Prisoner Transport and Levels of Force: Please see attached Summary for details of the incident.
Signature: Lt. Robert Arbelo Date: 5/5/2017

 

Branch Commander Remarks: PLD

 

Signature: Date:

 

Division Commander Remarks: Based on the video and statements it appears that LCp!. Bates had other options to deal with the suspect.
It is recommended that LCpl. Bates receive this formal written counseling, and that his promotion to Corporal be held until succassful completion
of six months probation. Signature: Maj, J. Bukoffsky Date: §/9/2017

Deputy Chief of Staff Remarks: —_| agree with the remarks of the above command personnel. L/Cpl. Bates promotion to Corporal will be

 

suspended, pending successful completion of six months probation.

 

 

 

 

Signature: ; Lt Colonel Allen Horton Date: 5/9/2017
Chief of Staff Remarks: | concur with the above recommendations, and agree that Lance Corporal Bates should have used better
Judgment in the situation he was confronted with.

Signature: D. A. Brown Date: §/9/2017

 

 

    
 
  

Chlef Deputy Remarks: The remarks and the recommendations of the senior supervisory personnel gbovg

Delta okt
LALA WA. 17

   

infraction and is warranted under the circumstances as outlined herein. Prom

 
  

 

 

 

 

months probationary period indicated below. No further. Signature: 4: o
Action To Be Taken: ( ) Verbal Reprimand ( X ) Written Reprimand ( ) Suspension ( ) Termination ( X ) Other: grgbation
Amount of probation: 6 months.
Probation Date(s): 6/9/2017 to 11/9/2017
Employee's Comments: “(7% cs & Sec MY ATTHC WoO fe fy acTar

 

 

 

I have read this recommendation isciplinary Action, and understand it.
Employee Signature: - C_f t— Date: S, 2. 1")
( ) Disapprovali \s i
Cod Won

Certified to be a true and correct
She copy of the original document on file with

o WAPLtE \ mab . “30° r the Office of Sheriff for Beaufort County,
C is “Misha (4. Wetted

Nt oe
mL -f Hannity Beaufort County Shertft’s Office

       
   

Sheriff's Recomm ( ) Approval

 

 
 

 
COUNTY COUNCIL OF BEAUFORT COUNTY
DETENTION CENTER
Multi-Government Center - Post Office Drawer 1228
Beaufort, South Carolina 29901 - 1228
Phone (843) 470-5711 Fax: (843) 470-5720

 

SUPPLEMENTARY REPORT

REPORT NUMBER 20170501-03 PAGE 1 or _i_
ON MAY 1, 2017 AT APPROXIMATE 0230 I WAS STANDING AT THE OFFICER DESK IN
INTAKE NEXT TO INMATE KING STEVEN #74140. INMATE KING ASKED OFFICER
BATES WHAT HE WAS BEING CHARGED WITH OFFICER BATES STATED HE WAS
BEING CHARGED WITH UNLAWFUL POSSESSION OF A WEAPON. INMATE KING
RESPONDED BY SAYING HE DIDN'T HAVE A GUN ON HIM SO WHY WAS HE BEING
CHARGED. OFFICER BATES SAID HE DIDN'T KNOW, HE WASN'T THE OFFICER WHO
IS CHARGING HIM FOR THE OFFENSE. HE WAS JUST TRANSPORTING HIM FOR THE
ARRESTING OFFICER. THE NEXT THING I SAW WAS BOTH OFFICER BATES AND
INMATE KING WALKING TOWARD EACH OTHER. OFF ICER BATES TOOK HIS HAND
AND PLACED IT AT THE NECK AREA OF INMATE KING AND PUSH HIM TO THE
FLOOR. C/O BOWMAN CAME FROM BEHIND THE COUNTER AND ASSISTED INMATE
KING FROM THE FLOOR BECAUSE HE WAS IN RESTRAINTS. I STOOD IN BETWEEN
OFFICER BATES AND INMATE KING WHILE CPL BLACK CAME TO ASSIST. CPL
BLACK ESCORTED OFFICER BATES DOWN THE HALL TOWARD CENTRAL

CONTROL. END OF REPORT.

 

 

 

. \ fl
C[oPbk er ow ab
____ COPITTS #8968 SGT. WCOOWN #7182
OFFICER INITIATING REPORT SHIFT SUPERVISOR

Orig: Director Copy: Log Book Copy: Classif Copy: Writer

Certified to be a truce and correct
copy of the original document on file with
the Office of Sheriff for Beaufort County.

"Professionally we serve; Personally we care!" Wiebosdd (M. edt

Pa sat
Chief Deouty, Beaufort County Sheriffs Office

 
OFFICE OF SHERIFF
BEAUFORT COUNTY
POST OFFICE BOX 1758
BEAUFORT, SOUTH CAROLINA 29901

   

P, J. Tanner
Sheriff

To: Sheriff P.J. Tanner
From: LCpl Johnathon E. Bates

Subj: Letter of Resignation

Sheriff Tanner,

AREA CODE (843)

SHERIFF 255-3200
CHIEF DEPUTY 255-3192
CRIMINAL RECORDS 255-3232
CRIMINAL WARRANTS 255-3228
CIVIL RECORDS 255-3188
JUDGMENTS 255-3189
FAX# 255-9405

WEB SITE \yr
*

 

Please accept my resignation from the Beaufort County Sheriff's Office, effective at the
close of business, Wednesday, July 5, 2017. I have accepted a job with the Bluffton Police
Department. Thank you for allowing me to serve the citizens of Beaufort County as a Deputy

Sheriff.

Respectfully,

ec rm

Johnathon E. Bates

pkf—06/12/) 7

Aid— o fez] 07

om”

Certified to be a true and correct
copy of the original document on file with
the Office of Sheriff for Beaufort County,

Wield (h.. edert

het yy
Chief Deputy, Beaufort County $ Rerill’s Office

 
 

 

ea

South Carolina Criminal Justice Academy
Certification-Compliance

    

 

 

 

 

 

 

i | see PERSONNEL CHANGE IN STATUS REPORT SS

. NOTIFICATION OF ADMINISTRATIVE/ROUTINE SEPARATION
Beaufort.County Sheriff's Office 843-255-3138 6/22/17
Reporting Department Phone # Today's Date
Johnathon Bates 1450-3320

Officer's Name Acadenty 1D; #

a Beaufort _ 29906
Officer's Current Home Address City/Town Zip Code

Vl CHECK ONE: [[] 2-911 (TCO) [7] Reserve Officer (1) coroner (_] Deputy Coroner
82 Class 1 LE [) Class 2L.CO Gaile) (2) Class ILECO (LEOMailer) [1]. Class 3SLB (Limited Duty)

(Forsaliiseparation SNOT Oni Seinen SCE ROSHAN NOTTS Ropx3: 75025)

PLEASEARIXG SG WOTIICATION FORM
INDIG EGE FAC RODE EAN FoR

 
 

(Please check appropriate reason(s) for separation)

Date of Separation: 6/22/17 __. (Specify mo/day/yr)
_XXXX_ Resigned Retired __. Deceased

XXX Accepted employment with another Law Enforcement Agency

uw. Medical Leave | Raq,

ee Military Leave dy é Ver
6 !
eee Failure to successfully complete basic training . Scau, P “O17

Q
_... Failure to successfully complete in-service training . Tag,

eee, _.. hransfer from _... law enforcement classification to _ law enforcement classification

evened nse tae

Termination for violation of AGENCY policy NO OF involving misconduct as defined in 8.C, Reg, 37-025 (ie., substaridard
wcnutmiuem Performance, excessive absenteeism, sleeping on duty, ete)

Other (please specify)

Menechaaresnenntniebialiec

 

 

 
 

 

N TTACH, OR SUBMIT, ANY ADDITIONAL DOCUMENTS, OTHER
THAN A MANDATORY RETRAINING NOTIFICATION,

 

Thereby attest that the reason for sepa: ation of this officer does VOT involve misconduct Sotherwise disqualify eligibility for
certification as defined in S.C. Reg. 25, ff

  

EMPLOYING AGENCY HEAD:

 

tahaesenasi ont elect

we’
PRINTNAME: _ Michael M. Hatfield UV OFFICIAL TITLE: Chief Deputy
CUA Use: MRN:_V% cope: __ pape
SA nfetccd
Revised 05/2017 Perso

 
